DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the species: A) a single, distinct structure with all atoms specified for the drug moiety = MMAE and B) a single, distinct combinations of positions comprising engineered cystines = position 118 of the heavy chain (EU numbering) and no engineered cystine in the light chain in the reply filed on 10/11/2022 is acknowledged.
Claims 32-61 were pending.
Claims 41, 44 and 55-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
	Claims 32-40, 42, 43, 45-54 and 57-61 will be examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 38 is dependent on claim 40.  Pre-AIA  35 USC §112, fourth paragraph specifies that “…a claim in dependent form shall contain a reference to a claim previously set forth…”.  Claim 40 comes after claim 38 and therefore the claim that claim 38 depends on is not a claim previously set forth.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
   
Claims 32-40, 42, 45-54 and 57-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-14, 16, 18, 20, 22-34 and 51 of U.S. Patent No. 8,722,857 B2 in view of Eigenbrot (Eigenbrot, et al., WO 2006/034488 A2; Published 03/30/2006). 
While the instant claims are directed to a method of making the instant ADC comprising an engineered cystine at position 118 of the heavy chain (EU numbering) and the patented claims are directed to a composition comprising an anti-CD79b antibody comprising an engineered cystine at HC 118, the prior art teaches methods of making ADCs that are the same as those in the instant claims.
Regarding the CDRs of instant claims 32 and 59, patented claims 1, 2, 3, 8, 9 disclose sequences that comprise exact matches for the instant claimed CDRs.  Regarding the heavy and light chain variable regions of instant claims 39 and 60, patented claim 3 is directed towards patented SEQ ID NO: 207 and patented SEQ ID NO: 208, which are 100% matches for instant SEQ ID NO: 207 and instant SEQ ID NO: 208, respectively.  Regarding instant claim 33, patented claim 16 is directed towards expressing the patented anti-CD79b antibody in CHO cells.  Regarding instant claim 38, patented claims 1, 2, 3 and 9 are directed toward a cystine engineered anti-CD76b antibody comprising an engineered cystine at position 118 of the heavy chain (EU numbering).  Regarding instant claim 40, patented claims 1, 2, 3, 8, 9-14, 16 18, 20, 22-34, and 51 are directed toward an antibody comprising a cystine engineered anti-CD79b antibody comprising an engineered cystine in either the light or heavy chains.  Regarding instant claim 42, patented claims 1, 2, 3 and 9 are directed towards anti-CD79b antibodies comprising engineered cystine at position 118 of the heavy chain (EU numbering).  Regarding instant claims 45, patented claim 12 is directed toward an anti CD97b antibody that is monoclonal or bispecific.  Regarding instant claims 46-47, patented claims 13-14 are directed toward an anti-CD79b antibody that is a Fab fragment.  
The ‘857 patent does not teach that the anti-CD79b antibody comprises the structure (hereinafter “the structure of claim 58”):

    PNG
    media_image1.png
    135
    942
    media_image1.png
    Greyscale

Wherein: 1), Ab is the anti-CD79b antibody, 2) the point of attachment is at an engineered cystine, 3) Val and Cit are valine and citrulline, respectively and 4) p is 1 or 2.  The ‘857 patent does not teach that the anti-CD79b antibody is prepared by a process comprising: 1) reacting an engineered cystine of the antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D whereby the immunoconjugate is formed.  The ‘857 patent does not teach that the antibody is treated with a reducing agent that is TCEP or DTT prior to conjugation with L.  The ‘857 patent does not teach that the reduced antibody is treated with an oxidizing agent that is copper sulfate.  
Eigenbrot, however, makes up for these deficiencies.  
Eigenbrot teaches that ADCs comprising antibodies comprising engineered cystines are useful therapeutics (Eigenbrot, p 1, lines, 13-18).  Eigenbrot teaches an ADC structure that is identical to the structure of claim 58 (Eigenbrot, p 80, line 12).  Eigenbrot teaches that CD79b is a target for the antibody of the ADCs taught by Eigenbrot (Eigenbrot, p 17, line 34). Eigenbrot teaches that the ADC is formed by a method comprising: 1) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D (Eigenbrot, p 81, lines 13-15).  Eigenbrot teaches that the antibody is first treated with a reducing agent that is TCEP or DTT (Eigenbrot, claims 107-108) and then treated with an oxidizing agent that is copper sulfate (Eigenbrot, claims 109-110).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings related to the cystine-engineered antibody of the ‘857 patent and the teachings related to ADC structure of Eigenbrot to generate an anti-CD79b MC-val-cit-PABC-MMAE conjugate.  The net result of this combination would be the ADC structure taught by Eigenbrot at page 80, line 12 wherein Ab is the cystine-engineered antibody of the ‘857 patent.  One of ordinary skill in the art would be motivated to make such a combination in order to make a therapeutic antibody targeting CD79b.   One of ordinary skill in the art would have a reasonable expectation of success making this combination because the ‘857 patent teaches cystine-engineered antibodies that bind CD79b and Eigenbrot teaches that: 1) ADCs that bind CD79b are of therapeutic use (Eigenbrot p 17, line 34; p 1, lines 13-18) and 2) that ADCs having structures that are the same as the structure of claim 58 are of therapeutic use (Eigenbrot, p 80, line 12).  
	It would be prima facie obvious to one of ordinary skill in the art to produce the anti-CD79b-MC-val-cit-PABC-MMAE ADC discussed in the paragraph above using the method of Eigenbrot wherein an engineered cystine on the antibody is reduced, oxidized and reacted with a linker which is then reacted with an activated drug moiety.  The net result of this application of the method of Eigenbrot would be a method of producing an anti-CD79b ADC having the structure depicted in claim 58, said method comprising the steps of: 1) reducing the antibody of the ‘857 patent with DTT or TCEP, 2) oxidizing the reduced antibody of the ‘857 patent with copper sulfate, 3) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 4) reacting Ab-L with an activated drug moiety D.  One of ordinary skill in the art would be motivated to produce the ADC in such a manner in order to produce the anti-CD79b ADC using a method known to work in the prior art.  One of ordinary skill in the art would have a reasonable expectation of success using this method to produce the anti-CD79b ADC because: a) Eigenbrot teaches step 1 of the above method (Eigenbrot, claims 107-108), b) Eigenbrot teaches step 2 of the above method (Eigenbrot, claims 109-110 and c) Eigenbrot teaches steps 3-4 of the above method (Eigenbrot, p 81, lines 13-15) as a known method for producing ADCs comprising engineered cystines.  


Claims 32-40, 42, 48-54 and 57-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,088,378 B2 in view of Eigenbrot (Eigenbrot, et al., WO 2006/034488 A2; Published 03/30/2006). 
While the instant claims are directed to a method of making the instant ADC comprising an engineered cystine at position 118 of the heavy chain (EU numbering) and the patented claims are directed to a composition comprising an anti-CD79b antibody, the prior art teaches methods of making ADCs that are the same as those in the instant claims.  Furthermore, the prior art teaches the introduction of an engineered cystine at position 118 of the heavy chain of the anti-CD79b antibody. 
Regarding the CDRs of instant claims 32 and 59, patented claims 1-4 disclose sequences that comprise exact matches for the instant claimed CDRs.  Regarding the heavy and light chain variable regions of instant claims 39 and 60, patented claims 2-4 are directed towards patented SEQ ID NO: 207 and patented SEQ ID NO: 208, which are 100% matches for instant SEQ ID NO: 207 and instant SEQ ID NO: 208, respectively. 
 The ‘378 patent does not teach that anti-CD79b comprises an engineered cystine at position 118 of the heavy chain (EU numbering).  The ‘378 patent does not teach that the anti-CD79b antibody comprises the structure (hereinafter “the structure of claim 58”):

    PNG
    media_image1.png
    135
    942
    media_image1.png
    Greyscale

Wherein: 1), Ab is the anti-CD79b antibody, 2) the point of attachment is at an engineered cystine, 3) Val and Cit are valine and citrulline, respectively and 4) p is 1 or 2.  The ‘378 patent does not teach that the anti-CD79b antibody is prepared by a process comprising: 1) reacting an engineered cystine of the antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D whereby the immunoconjugate is formed.  The ‘378 patent does not teach that the antibody is treated with a reducing agent that is TCEP or DTT prior to conjugation with L.  The ‘378 patent does not teach that the reduced antibody is treated with an oxidizing agent that is copper sulfate.  The ‘378 patent does not teach that the anti-CD79b antibodies are produced in CHO cells. 
Eigenbrot, however, makes up for these deficiencies.  
Eigenbrot teaches that ADCs comprising antibodies comprising engineered cystines are useful therapeutics (Eigenbrot, p 1, lines, 13-18).  Eigenbrot teaches that the engineered cystine is on the heavy chain between positions 114 and 127 (Eigenbrot, claim 10). Eigenbrot teaches that the engineered cystines are not part of a disulfide bridge (Eigenbrot, p 4, lines 2-6). Eigenbrot teaches an ADC structure that is identical to the structure of claim 58 (Eigenbrot, p 80, line 12).  Eigenbrot teaches that CD79b is a target for the antibody of the ADCs taught by Eigenbrot (Eigenbrot, p 17, line 34). Eigenbrot teaches that the ADC is formed by a method comprising: 1) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D (Eigenbrot, p 81, lines 13-15).  Eigenbrot teaches that the antibody is first treated with a reducing agent that is TCEP or DTT (Eigenbrot, claims 107-108) and then treated with an oxidizing agent that is copper sulfate (Eigenbrot, claims 109-110).  Eigenbrot teaches that the cystine engineered antibody is expressed in CHO cells (Eigenbrot, claim 105).  
It would be prima facie obvious to one of ordinary skill in the art to introduce an engineered cystine at position 118 of the heavy chain of the antibody of the ‘378 patent (EU numbering).  It is well-known in the art that antibodies comprise numerous disulfide bridges, which are part of the antibody’s overall structure.  One of ordinary skill in the art would be motivated to introduce an engineered cystine at position 118 of the heavy chain of the antibody of the ‘378 patent in order to introduce a reactive cystine that could be used for cystine-based conjugation without interfering with the disulfide bridges that make up part of the antibody’s structure.  One of ordinary skill in the art would have a reasonable expectation of success introducing an engineered cystine at position 118 of the heavy chain of the antibody of the ‘378 patent because: 1) Eigenbrot teaches that the engineered cystines are not part of a disulfide bridge (Eigenbrot, p 4, lines 2-6) and therefore do not have anything to do with maintaining the antibody’s structure and 2) Eigenbrot teaches that the engineered cystine is on the heavy chain between positions 114 and 127 (Eigenbrot, claim 10).
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of the ‘378 patent (as modified above) comprising a cystine-engineered anti- ADC with the CD79b MC-val-cit-MMAE ADC structure taught by Eigenbrot.  The net result of this combination would be the ADC structure taught by Eigenbrot at page 80, line 12 wherein Ab is the cystine-engineered antibody of the ‘378 patent, comprising an engineered cystine at position 118 of the heavy chain as discussed above.  One of ordinary skill in the art would be motivated to make such a combination in order to make a therapeutic antibody targeting CD79b.   One of ordinary skill in the art would have a reasonable expectation of success making this combination because the ‘378 patent teaches antibodies that bind CD79b and Eigenbrot teaches that: 1) ADCs that bind CD79b are of therapeutic use (Eigenbrot p 17, line 34; p 1, lines 13-18) and 2) that ADCs having structures that are the same as the structure of claim 58 are of therapeutic use (Eigenbrot, p 80, line 12).  
	It would be prima facie obvious to one of ordinary skill in the art to produce the CD79b MC-val-cit-MMAE ADC discussed in the paragraph above using the method of Eigenbrot wherein an engineered cystine is reduced, oxidized and then reacted with a linker, which is then reacted with an activated drug moiety.  The net result of this application of the method of Eigenbrot would be a method of producing an anti-CD79b ADC having the structure depicted in claim 58, said method comprising the steps of: 1) expressing the antibody in CHO cells, 2) reducing the antibody of the ‘378 patent (modified to contain an engineered cystine at position 118 of the heavy chain) with DTT or TCEP, 3) oxidizing the reduced antibody of the ‘378 patent with copper sulfate, 4) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 5) reacting Ab-L with an activated drug moiety D.  One of ordinary skill in the art would be motivated to produce the ADC in such a manner in order to produce the anti-CD79b ADC using a method known to work in the prior art.  One of ordinary skill in the art would have a reasonable expectation of success using this method to produce the anti-CD79b ADC because: a) Eigenbrot teaches step 1 of the method above (Eigenbrot, claim 105), b) Eigenbrot teaches step 2 of the above method (Eigenbrot, claims 107-108), c) Eigenbrot teaches step c of the above method (Eigenbrot, claims 109-110 and d) Eigenbrot teaches steps 4-5 of the above method (Eigenbrot, p 81, lines 13-15) as a known method for producing ADCs comprising engineered cystines.

Claims 32-40, 42-43, 45-46, 48-54, and 57-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 11-13, 15-23, 25-31, 35-40 and 55-57 of U.S. Patent No. 10,544,218 B2 in view of Eigenbrot (Eigenbrot, et al., WO 2006/034488 A2; Published 03/30/2006). 
While the instant claims are directed to a method of making the instant ADC comprising an engineered cystine at position 118 of the heavy chain (EU numbering) and the patented claims are directed to a method of using an ADC comprising an engineered cystine at position 118 of the heavy chain, a claimed product is obvious over a method of using said product and the prior art teaches methods of said product.  
Regarding the CDRs of instant claims 32 and 59, patented claims 1, 35-40 and 56-57 disclose sequences that comprise exact matches for the instant claimed CDRs.  Regarding the heavy and light chain variable regions of instant claims 39 and 60, patented claims 35, 37, 39 and 56 are directed towards patented SEQ ID NO: 207 and patented SEQ ID NO: 208, which are 100% matches for instant SEQ ID NO: 207 and instant SEQ ID NO: 208, respectively.  Regarding the heavy and light chain variable regions of instant claims 43 and 61, patented claims 36, 38, 40 and 57 are directed towards patented SEQ ID NO: 232 and patented SEQ ID NO: 233, which are 100% matches for instant SEQ ID NO: 232 and instant SEQ ID NO: 233, respectively.  Regarding instant claims 38 and 42, patented claims 12 are 55-56 are directed toward a cystine engineered anti-CD76b antibody comprising an engineered cystine at position 118 of the heavy chain (EU numbering).  Regarding instant claim 40, patented claims 1, 8-9, 11-13, and 55-57 are directed toward an antibody comprising a cystine engineered anti-CD79b antibody comprising an engineered cystine in either the light or heavy chains.  Regarding instant claims 45-46, patented claim 15 is directed toward an anti CD97b antibody that is monoclonal or an antibody fragment. Regarding instant claim 48, patented claims 16-19 and 55-57 are drawn to ADCs wherein p is 1 or 2.  Regarding instant claim 49, patented claim 25 comprises the linker moieties of instant claim 49.  Regarding instant claims 50-51, patented claims 26-27 are directed toward an ADC that comprises MC-val-cit-PAB.  Regarding instant claims 52-54 and 57-61, the structure depicted in patented claims 34 and 55-57 reads on the structures of all of these claims.  Regarding instant claim 52 specifically, patented claims 27-31 are directed toward an ADC wherein D is an auristatin.  Regarding claims 53-54 specifically, patented claims 30-31 are directed towards an ADC wherein D is MMAF or MMAE.  
The ‘218 patent does not teach that the anti-CD79b antibody is prepared by a process comprising: 1) reacting an engineered cystine of the antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D whereby the immunoconjugate is formed.  The ‘378 patent does not teach that the antibody is treated with a reducing agent that is TCEP or DTT prior to conjugation with L.  The ‘218 patent does not teach that the reduced antibody is treated with an oxidizing agent that is copper sulfate.  The ‘218 patent does not teach that the anti-CD79b antibodies are produced in CHO cells. 
Eigenbrot, however, makes up for these deficiencies.
Eigenbrot teaches a method of producing ADC from a cystine engineered antibody, said method comprising: 1) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D (Eigenbrot, p 81, lines 13-15).  Eigenbrot teaches that the antibody is first treated with a reducing agent that is TCEP or DTT (Eigenbrot, claims 107-108) and then treated with an oxidizing agent that is copper sulfate (Eigenbrot, claims 109-110).  Eigenbrot teaches that the cystine engineered antibody is expressed in CHO cells (Eigenbrot, claim 105).  
It would be prima facie obvious to one of ordinary skill in the art to produce the  anti-CD79b-MC-val-cit-PABC-MMAE ADC of the ‘218 patent using the method of Eigenbrot wherein an engineered cystine is reduced, oxidized and then reacted with a linker, which is then reacted with an activated drug moiety.  The net result of this application of the method of Eigenbrot would be a method of producing an anti-CD79b ADC having the structure depicted in claim 58, said method comprising the steps of: 1) expressing the antibody in CHO cells, 2) reducing the antibody of the ‘218 patent with DTT or TCEP, 3) oxidizing the reduced antibody of the ‘218 patent with copper sulfate, 4) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 5) reacting Ab-L with an activated drug moiety D.  One of ordinary skill in the art would be motivated to produce the ADC in such a manner in order to produce the anti-CD79b ADC using a method known to work in the prior art.  One of ordinary skill in the art would have a reasonable expectation of success using this method to produce the anti-CD79b ADC because: a) Eigenbrot teaches step 1 of the method above (Eigenbrot, claim 105), b) Eigenbrot teaches step 2 of the above method (Eigenbrot, claims 107-108), c) Eigenbrot teaches step c of the above method (Eigenbrot, claims 109-110 and d) Eigenbrot teaches steps 4-5 of the above method (Eigenbrot, p 81, lines 13-15) as a known method for producing ADCs comprising engineered cystines.

Claims 32-40, 42-43, 48-54, and 57-61 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, 9-13, 16-19, 40, 61, 82 and 103-111 of U.S. Patent No. 10,494,432 B2 in view of Eigenbrot (Eigenbrot, et al., WO 2006/034488 A2; Published 03/30/2006). 
While the instant claims are directed to a method of making the instant ADC comprising an engineered cystine at position 118 of the heavy chain (EU numbering) and the patented claims are directed to a method of using an ADC, a claimed product is obvious over a method of using said product and the prior art teaches methods of said product.  Furthermore, an engineered cystine at 118 of the heavy chain (EU numbering) is also taught in the prior art.  
Regarding the CDRs of instant claims 32 and 59, patented claims 1, 16-19, 40, 61, 82, and 107-111 disclose sequences that comprise exact matches for the instant claimed CDRs.  Regarding the heavy and light chain variable regions of instant claims 39 and 60, patented claims 16, 18, 61, 108 and 110 are directed towards patented SEQ ID NO: 207 and patented SEQ ID NO: 208, which are 100% matches for instant SEQ ID NO: 207 and instant SEQ ID NO: 208, respectively.  Regarding the heavy and light chain variable regions of instant claims 43 and 61, patented claims 17, 19, 82, 109 and 111 are directed towards patented SEQ ID NO: 307 and patented SEQ ID NO: 308, which are 100% matches for instant SEQ ID NO: 232 and instant SEQ ID NO: 233, respectively.  Regarding instant claim 48, patented claims 4, 9, 40, 61, 82 and 103-111 are drawn to ADCs wherein p is 1 or 2.  Regarding instant claim 49, patented claim 10 comprises the linker moieties of instant claim 49.  Regarding instant claims 50-51, patented claims 6-7, 9, 40, 61, 82 and 108-111 are directed toward an ADC that comprises MC-val-cit-PAB.  Regarding instant claims 52-54 and 57-61, the structure depicted in patented claims 40, 61, 82 and 108-111 reads on the structures of all of these claims.  Regarding instant claim 52 specifically, patented claims 11-13 are directed toward an ADC wherein D is an auristatin.  Regarding claims 53-54 specifically, patented claims 12-13 are directed towards an ADC wherein D is MMAF or MMAE.  
The ‘432 patent does not teach that the anti-CD79b antibody comprises an engineered cystine at position 118 of the heavy chain.  The ‘432 patent does not teach that the anti-CD79b antibody is prepared by a process comprising: 1) reacting an engineered cystine of the antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D whereby the immunoconjugate is formed.  The ‘432 patent does not teach that the antibody is treated with a reducing agent that is TCEP or DTT prior to conjugation with L.  The ‘432 patent does not teach that the reduced antibody is treated with an oxidizing agent that is copper sulfate.  The ‘432 patent does not teach that the anti-CD79b antibodies are produced in CHO cells. 
Eigenbrot, however, makes up for these deficiencies.
Eigenbrot teaches that ADCs comprising antibodies comprising engineered cystines are useful therapeutics (Eigenbrot, p 1, lines, 13-18).  Eigenbrot teaches that the engineered cystine is on the heavy chain between positions 114 and 127 (Eigenbrot, claim 10). Eigenbrot teaches that the engineered cystines are not part of a disulfide bridge (Eigenbrot, p 4, lines 2-6). Eigenbrot teaches a method of producing ADC from a cystine engineered antibody, said method comprising: 1) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D (Eigenbrot, p 81, lines 13-15).  Eigenbrot teaches that the antibody is first treated with a reducing agent that is TCEP or DTT (Eigenbrot, claims 107-108) and then treated with an oxidizing agent that is copper sulfate (Eigenbrot, claims 109-110).  Eigenbrot teaches that the cystine engineered antibody is expressed in CHO cells (Eigenbrot, claim 105).   
It would be prima facie obvious to one of ordinary skill in the art to introduce an engineered cystine at position 118 of the heavy chain of the antibody of the ‘432 patent (EU numbering).  It is well-known in the art that antibodies comprise numerous disulfide bridges, which are part of the antibody’s overall structure.  One of ordinary skill in the art would be motivated to introduce an engineered cystine at position 118 of the heavy chain of the antibody of the ‘432 patent in order to introduce a reactive cystine that could be used for cystine-based conjugation without interfering with the disulfide bridges that make up part of the antibody’s structure.  One of ordinary skill in the art would have a reasonable expectation of success introducing an engineered cystine at position 118 of the heavy chain of the antibody of the ‘432 patent because: 1) Eigenbrot teaches that the engineered cystines are not part of a disulfide bridge (Eigenbrot, p 4, lines 2-6) and therefore do not have anything to do with maintaining the antibody’s structure and 2) Eigenbrot teaches that the engineered cystine is on the heavy chain between positions 114 and 127 (Eigenbrot, claim 10).
It would be prima facie obvious to one of ordinary skill in the anti-CD79b-MC-val-cit-PABC-MMAE ADC of the ‘432 patent (modified to contain engineered cystine as discussed above) using the method of Eigenbrot.  The net result of this application of the method of Eigenbrot would be a method of producing an anti-CD79b ADC having the structure depicted in claim 58, said method comprising the steps of: 1) expressing the antibody in CHO cells, 2) reducing the antibody of the ‘432 (modified to contain engineered cystine as discussed above) patent with DTT or TCEP, 3) oxidizing the reduced antibody of the ‘432 patent with copper sulfate, 4) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 5) reacting Ab-L with an activated drug moiety D.  One of ordinary skill in the art would be motivated to produce the ADC in such a manner in order to produce the anti-CD79b ADC using a method known to work in the prior art.  One of ordinary skill in the art would have a reasonable expectation of success using this method to produce the anti-CD79b ADC because: a) Eigenbrot teaches step 1 of the method above (Eigenbrot, claim 105), b) Eigenbrot teaches step 2 of the above method (Eigenbrot, claims 107-108), c) Eigenbrot teaches step c of the above method (Eigenbrot, claims 109-110 and d) Eigenbrot teaches steps 4-5 of the above method (Eigenbrot, p 81, lines 13-15) as a known method for producing ADCs comprising engineered cystines.

Claims 32-40, 42-43, 48-54, and 57-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 58 of copending Application No. 17,338,569 (Published as US 2022/0031861 A1 on 02/03/2022), claims 42 and 46-52,  of copending Application No. 17,230,861 (Published as US 2022/0040153 A1 on 02/10/2022) and claims 42-45, 59, 63, 67 and 70-71, of copending Application No. 17,316,592 (Published as US 2021/0346352 A1 on 11/11/2021),  in view of Eigenbrot (Eigenbrot, et al., WO 2006/034488 A2; Published 03/30/2006). 
While the instant claims are directed to a method of making the instant ADC comprising an engineered cystine at position 118 of the heavy chain (EU numbering) and the copending claims are directed to a method of using an ADC, a claimed product is obvious over a method of using said product and the prior art teaches methods of said product.  Furthermore, an engineered cystine at 118 of the heavy chain (EU numbering) is also taught in the prior art.  
The copending claims are directed toward an anti-CD79b having CDR sequences that are the same as the instant application.  Both combinations of variable heavy and variable light sequences (that is to say the pairing of instant SEQ ID NOs: 207 and 208 as well as the pairing of instant SEQ ID NOs: 232 and 233) are taught in the copending claims.  Furthermore, the structure depicted in claim 58 is taught in the copending claims.  This structure comprises, from left to right: 1) an anti-CD79b antibody, 2) a maleimido caproyl (“MC”) moiety, 3) a ketone moiety, 4) a valine-citrulline moiety, 5) a para-aminobenzyl (“PAB”) moiety and 6) the drug MMAE.  The copending claims teach 1-2 linker-drug moieties per anti-CD79b antibody.    
The copending claims do not teach that the anti-CD79b antibody comprises an engineered cystine at position 118 of the heavy chain.  The copending claims do not teach that the anti-CD79b antibody is prepared by a process comprising: 1) reacting an engineered cystine of the antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D whereby the immunoconjugate is formed.  The copending claims do not teach that the antibody is treated with a reducing agent that is TCEP or DTT prior to conjugation with L.  The copending claims do not teach that the reduced antibody is treated with an oxidizing agent that is copper sulfate.  The copending claims do not teach that the anti-CD79b antibodies are produced in CHO cells. 
Eigenbrot, however, makes up for these deficiencies.
Eigenbrot teaches that ADCs comprising antibodies comprising engineered cystines are useful therapeutics (Eigenbrot, p 1, lines, 13-18).  Eigenbrot teaches that the engineered cystine is on the heavy chain between positions 114 and 127 (Eigenbrot, claim 10). Eigenbrot teaches that the engineered cystines are not part of a disulfide bridge (Eigenbrot, p 4, lines 2-6). Eigenbrot teaches a method of producing ADC from a cystine engineered antibody, said method comprising: 1) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D (Eigenbrot, p 81, lines 13-15).  Eigenbrot teaches that the antibody is first treated with a reducing agent that is TCEP or DTT (Eigenbrot, claims 107-108) and then treated with an oxidizing agent that is copper sulfate (Eigenbrot, claims 109-110).  Eigenbrot teaches that the cystine engineered antibody is expressed in CHO cells (Eigenbrot, claim 105).   
It would be prima facie obvious to one of ordinary skill in the art to introduce an engineered cystine at position 118 of the heavy chain of the antibody of the copending claims (EU numbering).  It is well-known in the art that antibodies comprise numerous disulfide bridges, which are part of the antibody’s overall structure.  One of ordinary skill in the art would be motivated to introduce an engineered cystine at position 118 of the heavy chain of the antibody of the copending claims in order to introduce a reactive cystine that could be used for cystine-based conjugation without interfering with the disulfide bridges that make up part of the antibody’s structure.  One of ordinary skill in the art would have a reasonable expectation of success introducing an engineered cystine at position 118 of the heavy chain of the antibody of the copending claims because: 1) Eigenbrot teaches that the engineered cystines are not part of a disulfide bridge (Eigenbrot, p 4, lines 2-6) and therefore do not have anything to do with maintaining the antibody’s structure and 2) Eigenbrot teaches that the engineered cystine is on the heavy chain between positions 114 and 127 (Eigenbrot, claim 10).
It would be prima facie obvious to one of ordinary skill in the art to produce the anti-CD79b-MC-val-cit-PABC-MMAE ADC of the copending claims (modified to contain engineered cystine as discussed above) using the method of Eigenbrot.  The net result of this application of the method of Eigenbrot would be a method of producing an anti-CD79b ADC having the structure depicted in claim 58, said method comprising the steps of: 1) expressing the antibody in CHO cells, 2) reducing the antibody of the copending claims (modified to contain engineered cystine as discussed above) with DTT or TCEP, 3) oxidizing the reduced antibody of the copending claims with copper sulfate, 4) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 5) reacting Ab-L with an activated drug moiety D.  One of ordinary skill in the art would be motivated to produce the ADC in such a manner in order to produce the anti-CD79b ADC using a method known to work in the prior art.  One of ordinary skill in the art would have a reasonable expectation of success using this method to produce the anti-CD79b ADC because: a) Eigenbrot teaches step 1 of the method above (Eigenbrot, claim 105), b) Eigenbrot teaches step 2 of the above method (Eigenbrot, claims 107-108), c) Eigenbrot teaches step c of the above method (Eigenbrot, claims 109-110 and d) Eigenbrot teaches steps 4-5 of the above method (Eigenbrot, p 81, lines 13-15) as a known method for producing ADCs comprising engineered cystines.

This is a provisional nonstatutory double patenting rejection.

Claims 32-40, 42-43, 48-54, and 57-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12, 16-21, 28-33, and 40-47 of copending Application No. 16/101,203 (Published as US 2018/0344848 A1 on 12/05/2018) and claims 1, 24-28, 43, 52-54, 72-74, 87, 89 and 91 of copending Application No. 16/383,478 (Published as US 2019/0314517 A1 on 10/17/2019), in view of Eigenbrot (Eigenbrot, et al., WO 2006/034488 A2; Published 03/30/2006). 
While the instant claims are directed to a method of making the instant ADC comprising an engineered cystine at position 118 of the heavy chain (EU numbering) and the copending claims are directed to compositions comprising an ADC as well as methods for the use of said compositions comprising an ADC: 1) a claimed product is obvious over a method of using said product and 2) methods to make such a conjugate that are the same as the instant claimed methods are taught in the prior art.  Furthermore, the engineered cystine at 118 of the heavy chain (EU numbering) is also taught in the prior art.  
The copending claims are directed toward an anti-CD79b having CDR sequences that are the same as the instant application.  Both combinations of variable heavy and variable light sequences (that is to say the pairing of instant SEQ ID NOs: 207 and 208 as well as the pairing of instant SEQ ID NOs: 232 and 233) are taught in the copending claims.  Furthermore, the structure depicted in claim 58 is taught in the copending claims.  This structure comprises, from left to right: 1) an anti-CD79b antibody, 2) a maleimido caproyl (“MC”) moiety, 3) a ketone moiety, 4) a valine-citrulline moiety, 5) a para-aminobenzyl (“PAB”) moiety and 6) the drug MMAE.  The copending claims teach 1-2 linker-drug moieties per anti-CD79b antibody.   Please note: the ‘203 application is drawn only towards the variable regions comprising instant SEQ ID NO: 207 and instant SEQ ID NO: 208.  The ‘203 application contains no VH or VL sequences, but specifies the antibody as huMA79b.v28, which, as evidenced by ¶0062-0063 of the instant Specification, comprises instant SEQ ID NOs: 207 and 208.  
The copending claims do not teach that the anti-CD79b antibody comprises an engineered cystine at position 118 of the heavy chain.  The copending claims do not teach that the anti-CD79b antibody is prepared by a process comprising: 1) reacting an engineered cystine of the antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D whereby the immunoconjugate is formed.  The copending claims do not teach that the antibody is treated with a reducing agent that is TCEP or DTT prior to conjugation with L.  The copending claims do not teach that the reduced antibody is treated with an oxidizing agent that is copper sulfate.  The copending claims do not teach that the anti-CD79b antibodies are produced in CHO cells. 
Eigenbrot, however, makes up for these deficiencies.
Eigenbrot teaches that ADCs comprising antibodies comprising engineered cystines are useful therapeutics (Eigenbrot, p 1, lines, 13-18).  Eigenbrot teaches that the engineered cystine is on the heavy chain between positions 114 and 127 (Eigenbrot, claim 10). Eigenbrot teaches that the engineered cystines are not part of a disulfide bridge (Eigenbrot, p 4, lines 2-6). Eigenbrot teaches a method of producing ADC from a cystine engineered antibody, said method comprising: 1) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 2) reacting Ab-L with an activated drug moiety D (Eigenbrot, p 81, lines 13-15).  Eigenbrot teaches that the antibody is first treated with a reducing agent that is TCEP or DTT (Eigenbrot, claims 107-108) and then treated with an oxidizing agent that is copper sulfate (Eigenbrot, claims 109-110).  Eigenbrot teaches that the cystine engineered antibody is expressed in CHO cells (Eigenbrot, claim 105).   
It would be prima facie obvious to one of ordinary skill in the art to introduce an engineered cystine at position 118 of the heavy chain of the antibody of the copending claims (EU numbering).  It is well-known in the art that antibodies comprise numerous disulfide bridges, which are part of the antibody’s overall structure.  One of ordinary skill in the art would be motivated to introduce an engineered cystine at position 118 of the heavy chain of the antibody of the copending claims in order to introduce a reactive cystine that could be used for cystine-based conjugation without interfering with the disulfide bridges that make up part of the antibody’s structure.  One of ordinary skill in the art would have a reasonable expectation of success introducing an engineered cystine at position 118 of the heavy chain of the antibody of the copending claims because: 1) Eigenbrot teaches that the engineered cystines are not part of a disulfide bridge (Eigenbrot, p 4, lines 2-6) and therefore do not have anything to do with maintaining the antibody’s structure and 2) Eigenbrot teaches that the engineered cystine is on the heavy chain between positions 114 and 127 (Eigenbrot, claim 10).
It would be prima facie obvious to one of ordinary skill in the art to produce the anti-CD79b-MC-val-cit-PABC-MMAE ADC of the copending claims (modified to contain engineered cystine as discussed above) using the method of Eigenbrot.  The net result of this application of the method of Eigenbrot would be a method of producing an anti-CD79b ADC having the structure depicted in claim 58, said method comprising the steps of: 1) expressing the antibody in CHO cells, 2) reducing the antibody of the copending claims (modified to contain engineered cystine as discussed above) with DTT or TCEP, 3) oxidizing the reduced antibody of the copending claims with copper sulfate, 4) reaction of a cystine group of a cystine engineered antibody with a linker to form an antibody-linker intermediate Ab-L and 5) reacting Ab-L with an activated drug moiety D.  One of ordinary skill in the art would be motivated to produce the ADC in such a manner in order to produce the anti-CD79b ADC using a method known to work in the prior art.  One of ordinary skill in the art would have a reasonable expectation of success using this method to produce the anti-CD79b ADC because: a) Eigenbrot teaches step 1 of the method above (Eigenbrot, claim 105), b) Eigenbrot teaches step 2 of the above method (Eigenbrot, claims 107-108), c) Eigenbrot teaches step c of the above method (Eigenbrot, claims 109-110 and d) Eigenbrot teaches steps 4-5 of the above method (Eigenbrot, p 81, lines 13-15) as a known method for producing ADCs comprising engineered cystines.

This is a provisional nonstatutory double patenting rejection.

Subject Matter Free of Prior Art
	Claims 32-40, 42, 43, 45-54 and 57-61 are free of prior art.  
The following is a statement of reasons for the indication of subject matter free of prior art:  
A fused sequence search was performed for the 6 claimed CDR sequences.  The next nearest prior art was identified as Chu (Chu, et al., WO 2008/150494; Published 12/11/2008).  Chu teaches of anti-CD59b antibodies comprising a VL of Chu’s SEQ ID NO: 15 and a VH of Chu’s SEQ ID NO: 16 (Chu, Drawings 53/55).  The CDR sequences of the VH and VL sequences of Chu were the closest match to the instant claimed CDR sequences taught by art that qualifies as prior art to the instant application.  
Pairwise comparison of the instant claimed VL CDR sequences to SEQ ID NO: 15 of Chu (Qy = instant claimed CDR sequences; Db = SEQ ID NO: 15 of Chu):

    PNG
    media_image2.png
    342
    1132
    media_image2.png
    Greyscale

Pairwise comparison of the instant claimed VH CDR sequences to SEQ ID NO: 16 of Chu (Qy = instant claimed CDR sequences; Db = SEQ ID NO: 16 of Chu):

    PNG
    media_image3.png
    337
    1145
    media_image3.png
    Greyscale

The LC CDRs of Chu differ from the instant claimed CDRs by one amino acid—Chu has an aspartic acid residue where the instant claimed CDRs have a glutamic acid residue.
The HC CDRs of Chu differ from the instant claimed CDRs by three amino acids—Chu has a valine where the instant claimed CDRs have an isoleucine, Chu has a tyrosine where the instant claimed CDRs have an arginine and Chu has a phenylalanine where the instant claimed CDRs have a leucine.
The instant claimed CDR sequences are not an obvious variant of Chu for the following reasons:
The aspartic acid to glutamic acid substitution in the LC and the valine to isoleucine substitution in the HC could be considered obvious changes due to similarities in the chemistries of the amino acids involved.  Aspartic acid and glutamic acid have similar chemistries in the side chains because they both comprise carboxy acid moieties.  Similarly, valine and isoleucine have similar chemistries in the side chains because they both comprise branched aliphatic groups.  However, tyrosine (phenolic side chain) and arginine (guanidino side chain) have side chains with significantly different properties, as do phenylalanine (aromatic side chain) and leucine (branched aliphatic side chain).  Furthermore, Chu provides no teaching, suggestion or motivation to substitute phenylalanine for leucine or to substitute the tyrosine for arginine in the heavy chain.  Hence, these substitutions are not obvious variants.  Additionally, Chu does not teach that the anti-CD97b antibody comprises engineered cystines nor does Chu provide any teaching, suggestion or motivation to introduce engineered cystines to the anti-CD97b antibody.  Therefore, the instant claimed antibody is not an obvious variant of the teachings of Chu. 

Conclusion
Claims 32-40, 42, 43, 45-54 and 57-61 are rejected. 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571.272.5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                  

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643